Exhibit 10.2

THE INFORMATION CONTAINED IN THIS AGREEMENT AND OTHER MATERIALS SUPPLIED TO THE
HOLDERS OF CERTAIN CONVERTIBLE PROMISSORY NOTES ISSUED BY THE COMPANY IN
CONNECTION WITH THE TRANSACTIONS CONTEMPLATED HEREBY IS CONFIDENTIAL, MATERIAL
NON-PUBLIC INFORMATION OF THE COMPANY, AND IS BEING SUBMITTED WITH THE
UNDERSTANDING THAT SUCH NOTEHOLDERS WILL NOT REPRODUCE OR RELEASE THIS
AGREEMENT, INCLUDING THE EXHIBITS AND SCHEDULES HERETO, DISCUSS ANY INFORMATION
CONTAINED IN IT, OR USE IT FOR ANY PURPOSE OTHER THAN EVALUATING THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. BY ACCEPTING DELIVERY OF THIS
AGREEMENT, AND OTHER MATERIALS, EACH SUCH NOTEHOLDER AGREES THAT HE/IT (A) WILL
NOT REPRODUCE ANY PART OF THIS AGREEMENT OR DOCUMENTS SUPPLIED WITH IT OR
DIVULGE OR MAKE AVAILABLE TO ANYONE, OTHER THAN PROFESSIONAL ADVISORS, ANY OF
THEIR CONTENTS AND (B) WILL NOT PURCHASE OR SELL SECURITIES OF THE COMPANY OR
COMMUNICATE SUCH INFORMATION TO ANY OTHER PERSON UNDER CIRCUMSTANCES IN WHICH IT
IS REASONABLY FORESEEABLE THAT SUCH PERSON IS LIKELY TO PURCHASE OR SELL
SECURITIES OF THE COMPANY WHILE IN POSSESSION OF MATERIAL NON-PUBLIC INFORMATION
ABOUT THE COMPANY.

NEXXUS LIGHTING, INC.

TERMINATION AND EXCHANGE AGREEMENT

THIS TERMINATION AND EXCHANGE AGREEMENT (this “Agreement”) is made and entered
into as of September 12, 2012 (the “Signing Date”), by and between Nexxus
Lighting, Inc., a Delaware corporation (the “Company”), and each of the holders
(individually, a “Noteholder,” and collectively, the “Noteholders”) of
convertible promissory notes set forth on Schedule I hereto. The Company and the
Noteholders are sometimes referred to herein individually as a “Party” or
collectively as the “Parties.”

BACKGROUND

A. Each of the Noteholders owns a convertible promissory note of the Company
dated December 21, 2009, as amended by that certain Amendment to Convertible
Promissory Note dated as of February 28, 2012, which convertible promissory note
is convertible into shares of the Company’s Common Stock, $.001 par value per
share (the “Common Stock”) on the terms set forth therein. Such convertible
promissory notes as amended by the amendments thereto are referred to herein as
the “Notes.” Such Notes were issued pursuant to that certain Preferred Stock
Exchange Agreement, dated as of October 29, 2009, by and among the Company and
each of the holders listed on Schedule I thereto (the “Exchange Agreement” and
together with the Notes, the “Note Documents”).

B. The Board of Directors of the Company has determined that it is in the best
interests of the Company to terminate and exchange the Notes for cash and shares
of the Company’s Common Stock as set forth herein.

C. Each Noteholder owns the Note set forth opposite the name of such Noteholder
on Schedule I hereto, and has agreed to terminate and exchange such Note upon
the terms and conditions set forth in this Agreement.



--------------------------------------------------------------------------------

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing and of the mutual premises,
covenants, representations, warranties and agreements set forth in this
Agreement, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties, intending to be
legally bound, hereby agree as follows:

ARTICLE I

EXCHANGE OF NOTES

1.01 Exchange. Subject to the terms and conditions hereof, and in reliance on
the respective representations, warranties and covenants of the Parties
contained herein, effective simultaneously with the closing of the transactions
contemplated by that certain Investment Agreement (the “Investment Agreement”)
between the Company and RVL 1, LLC (the “Exchange Date”), and conditioned upon
the closing of the transactions contemplated by the Investment Agreement, each
Note together with the outstanding principal amount and any accrued and unpaid
interest payable with respect to such Note shall automatically be cancelled,
terminated, discharged, and exchanged for shares of Common Stock of the Company
(the “Common Shares”) and cash (the “Cash Consideration”) as set forth in
Schedule I attached hereto and incorporated herein (the “Exchange”).
Concurrently with the execution of this Agreement, each Noteholder shall deliver
such holder’s original Note to the principal office of the Company. Subject to
receipt by the Company of a fully executed copy of this Agreement, on the
Exchange Date the Company shall issue to each Noteholder the applicable Common
Shares and shall pay the Cash Consideration in immediately available funds
against delivery by such Noteholder of his or its Note, free and clear of any
and all security interests or transfer, voting or other restrictions or
encumbrances of any kind, except as imposed by applicable securities laws.

(a) On the Exchange Date, each Noteholder of record shall be deemed to be the
holder of record of the Common Shares issuable to such Noteholder in the
Exchange, notwithstanding that the Note shall not have been surrendered at the
office of the Company, that notice from the Company shall not have been received
by such Noteholder of record, or that certificates evidencing such Common Shares
shall not then be actually delivered to such Noteholder. All Notes that are
required to be delivered for exchange in accordance with the provisions of this
Agreement, from and after the Exchange Date shall be deemed to have been
cancelled, terminated, discharged, paid in full, be of no further force or
effect and shall be deemed exchanged for the applicable Common Shares and Cash
Consideration for all purposes, notwithstanding any failure of the holder or
holders thereof to surrender such Notes on or prior to such date. No Exchange
will be consummated if a closing of the transactions contemplated by the
Investment Agreement has not been consummated on or before December 31, 2012 in
accordance with the terms thereof (the “Termination Date”).

(b) The Notes and all of the obligations evidenced thereby shall be and shall be
deemed canceled, terminated, discharged, paid in full, and of no further force
or effect upon consummation of the Exchange pursuant to the terms of this
Agreement without any further action on the part of any person and the Company
shall not have any further obligation to any Noteholder under the Note
Documents.

 

-2-



--------------------------------------------------------------------------------

ARTICLE II

REPRESENTATIONS AND WARRANTIES OF THE NOTEHOLDERS

Each Noteholder hereby represents and warrants to the Company as follows:

2.01 Ownership. Such Noteholder is the sole record holder and beneficial owner
of the Note set forth opposite the name of such Noteholder on Schedule I hereto.
Such Noteholder’s Note is owned by such Noteholder free and clear of all liens,
pledges, mortgages, charges, security interests or encumbrances (“Encumbrances”)
of any kind. Such Noteholder is not a party to any agreement or arrangement
which will impose any such Encumbrance upon such Noteholder’s Note as a result
of the transactions contemplated hereby.

2.02 Power and Authority; Enforceability. Such Noteholder has the power and
authority to execute and deliver this Agreement, to perform his or its
obligations hereunder and to consummate the transactions contemplated hereby.
This Agreement constitutes a legal, valid, and binding obligation of such
Noteholder, and is enforceable against such Noteholder in accordance with its
terms.

2.03 Approvals. No consent, approval, authorization or order of any person,
entity, court, administrative agency or governmental authority is required for
the execution, delivery or performance of this Agreement by such Noteholder.

2.04 Conflicts. The execution, delivery and performance of this Agreement by
such Noteholder will not (a) conflict with, or result in a breach of, or
constitute a default under, or result in a violation of, any agreement or
instrument to which such Noteholder is a party or by which the property of such
Noteholder is bound or (b) result in the violation of any applicable law or
order, judgment, writ, injunction, decree or award of any court, administrative
agency or governmental authority.

2.05 Acquiring for Investment. Such Noteholder is acquiring such Noteholder’s
Common Shares for his or its own account, for investment purposes only and not
with a view towards or in connection with the public sale or distribution
thereof in violation of the Securities Act of 1933, as amended (the “Securities
Act”). Such Noteholder will not, directly or indirectly, offer, sell, pledge or
otherwise transfer his or its Common Shares, or any interest therein, except
pursuant to transactions that are exempt from the registration requirements of
the Securities Act and/or sales registered under the Securities Act. Such
Noteholder understands that such Noteholder must bear the economic risk of such
Noteholder’s investment in such Noteholder’s Common Shares indefinitely, unless
such Noteholder’s Common Shares are registered pursuant to the Securities Act
and any applicable state securities laws or an exemption from such registration
is available, and that the Company has no present intention of registering any
such Common Shares.

2.06 Accredited Investor Status. Such Noteholder is: (a) an “accredited
investor” within the meaning of Rule 501 of Regulation D under the Securities
Act; (b) experienced in making investments of the kind contemplated by this
Agreement; and (c) capable, by reason of its business and financial experience,
of evaluating the relative merits and risks of an investment in the Common
Shares.

2.07 Information. Such Noteholder has had the opportunity to discuss the
transactions contemplated hereby with the Company’s officers and has had the
opportunity to obtain such information pertaining to the Company as such
Noteholder has requested, including but not limited to, filings made by the
Company with the SEC under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”). Such Noteholder (a) can bear the economic risk of losing its
entire investment in the Company and has adequate means for providing for its
current financial needs and contingencies and (b) has the financial acumen and
sophistication to make an informed investment decision with respect to the
transactions contemplated hereby and the Common Shares to be issued to it
hereunder, understands that such Common Shares are restricted and not freely
tradable, and has had the opportunity to make inquiry to the Company regarding
its operations and financial condition and has received answers to all of such
questions. Such Noteholder has reviewed the Company’s public filings with the
SEC, including the risk factors set forth therein.

 

-3-



--------------------------------------------------------------------------------

2.08 Exemption of Offering. Such Noteholder understands that the Common Shares
are being issued by the Company in reliance upon an exemption from the
registration requirements of the Securities Act, and applicable state securities
laws, and that the Company is relying upon the accuracy of, and such
Noteholder’s compliance with, such Noteholder’s representations, warranties and
covenants set forth in this Agreement to determine the availability of such
exemption.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

The Company hereby represents and warrants to the Noteholders as follows:

3.01 Organization; Good Standing. The Company is a corporation duly organized
and existing in good standing under the laws of the state of Delaware and has
the requisite corporate power to own its properties and to carry on its business
as now being conducted. The Company is duly qualified as a foreign corporation
to do business and is in good standing in every jurisdiction where the failure
so to qualify or be in good standing could reasonably be expected to have a
Material Adverse Effect. “Material Adverse Effect” means any effect which,
individually or in the aggregate with all other effects, reasonably would be
expected to be materially adverse to the business, operations, properties,
financial condition, or operating results of the Company taken as a whole, or on
the transactions contemplated hereby.

3.02 Corporate Power and Authority; Enforceability. The Company has the
corporate power and authority to execute and deliver this Agreement, to perform
its obligations hereunder and to consummate the transactions contemplated
hereby. This Agreement constitutes the legal, valid, and binding obligation of
the Company, and is enforceable against the Company in accordance with its
terms.

3.03 Approvals. Except for filings pursuant to applicable state and federal
securities laws and as may be required by the rules and regulations of The
NASDAQ Stock Market, no consent, approval, authorization or order of any person,
entity, court, administrative agency or governmental authority is required for
the execution, delivery or performance of this Agreement by the Company.

3.04 Conflicts. The execution, delivery and performance of this Agreement by the
Company will not (a) conflict with, or result in a breach of, or constitute a
default under, or result in a violation of, any agreement or instrument to which
the Company is a party or by which the property of the Company is bound or
(b) result in the violation of any applicable law or order, judgment, writ,
injunction, decree or award of any court, administrative agency or governmental
authority.

ARTICLE IV

TRANSFER RESTRICTIONS

4.01 Transfer of Restricted Securities. Each Noteholder acknowledges that the
Common Shares are restricted securities and are transferable only pursuant to:
(a) an effective registration statement under the Securities Act pertaining to
such Common Shares; (b) Rule 144 of the SEC (or any similar rule or rules then
in force) if such rule or rules are available; and (c) any other legally
available means of transfer. In connection with the transfer of any Common
Shares (other than a transfer described in clauses (a) or (b) above), the holder
thereof shall deliver written notice to the Company describing in reasonable
detail the transfer or proposed transfer.

 

-4-



--------------------------------------------------------------------------------

4.02 Restrictive Legend. Each Noteholder acknowledges and agrees that, upon
issuance pursuant to this Agreement, the Common Shares shall have endorsed
thereon a legend in substantially the following form (and a stop-transfer order
will be placed against transfer of the Common Shares until such legend has been
removed):

“THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”) OR THE SECURITIES LAWS OF ANY STATE, AND ARE
BEING OFFERED AND SOLD PURSUANT TO AN EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND SUCH LAWS. THESE SECURITIES MAY NOT BE
SOLD OR TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER
THE SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT OR SUCH OTHER LAWS.”

The certificate(s) representing the Common Shares will also bear any other
legends required by applicable state securities laws.

4.03 Removal of Legend. The legend referred to in Section 4.02 (the “Legend”)
shall be removed and the Company shall issue a certificate without such Legend
to the holder of any Common Shares upon which it is stamped, and a certificate
for a Common Shares shall be originally issued without the Legend, if, (a) such
holder provides the Company with an opinion of counsel, in form, substance and
scope customary for opinions of counsel in comparable transactions and
reasonably satisfactory to the Company and its counsel to the effect that a
public sale or transfer of such Common Shares may be made without registration
under the Securities Act pursuant to an exemption from such registration
requirements or (b) such Common Shares can be sold pursuant to Rule 144 and the
holder provides the Company with reasonable assurances that the Common Shares
can be so sold without restriction. The Company may not make any notation on its
records or give instructions to any transfer agent of the Company that enlarge
the restrictions on transfer set forth in this Section. Each Noteholder agrees
to sell all Common Shares, including those represented by a certificate(s) from
which the Legend has been removed, or which were originally issued without the
Legend, in compliance with an exemption from the registration requirements of
the Securities Act. In the event the Legend is removed from any certificate
evidencing Common Shares or any Common Shares are issued without the Legend and
the Common Shares are to be disposed of other than pursuant to a registration
statement or pursuant to Rule 144, then prior to, and as a condition to, such
disposition such Common Shares shall be relegended as provided herein in
connection with any disposition if the subsequent transfer thereof would be
restricted under the Securities Act.

4.04 Transfer Agent Instructions. The Company agrees that at such time as such
Legend is no longer required under Section 4.03, it will, no later than ten
(10) days following the delivery by a Noteholder to the Company or the Company’s
transfer agent of a certificate representing Common Shares issued with a Legend
(such date, the “Legend Removal Date”), deliver or cause to be delivered to such
Noteholder a certificate representing such Common Shares that is free from such
Legend, registered in the name of such Noteholder or its nominee. The Company
covenants that no instruction other than such instructions referred to in this
ARTICLE IV, will be given by the Company to its transfer agent and that the
Common Shares shall otherwise be freely transferable on the books and records of
the Company. Nothing in this Section shall affect in any way each Noteholder’s
obligations and agreement set forth herein to resell the Common Shares in
compliance with an exemption from the registration requirements of applicable
securities laws. If (a) a Noteholder provides the Company with an opinion of
counsel, which opinion of counsel shall be in form, substance and scope
customary for opinions of counsel in comparable transactions and reasonably
satisfactory to the Company and its counsel [(the reasonable cost of which shall
be borne by the Company if, after six months, Rule 144 is not available in
connection with such sale),] to the effect that the Common Shares to be sold or
transferred may be sold or transferred pursuant to an exemption from
registration or (b) a Noteholder transfers Common Shares to an affiliate which
is an accredited investor (within the meaning of Regulation D under the
Securities Act) and which delivers to the Company in written form the same
representations, warranties and covenants made by the Noteholders hereunder or
pursuant to Rule 144, the Company shall permit the transfer and promptly
instruct its transfer agent to issue one or more certificates in such name and
in such denomination as specified by such Noteholder.

 

-5-



--------------------------------------------------------------------------------

ARTICLE V

CONDITIONS TO EACH NOTEHOLDERS OBLIGATION TO EXCHANGE

5.01 The obligation of each Noteholder hereunder to exchange his or its Notes is
subject to the satisfaction of each of the following conditions, provided that
these conditions are for each Noteholder’s sole benefit and may be waived by
such Noteholder at any time in such Noteholder’s sole discretion:

(a) The closing of the transactions contemplated by the Investment Agreement
shall have been consummated;

(b) The Company shall have executed and delivered this Agreement;

(c) All of the Notes, together with the outstanding principal amount and any
accrued and unpaid interest payable with respect to such Notes, shall be
cancelled, terminated and exchanged for the Common Shares and Cash Consideration
as set forth on Schedule I;

(d) The Company shall deliver the applicable Common Shares and Cash
Consideration to such Noteholder against delivery by such Noteholder of his or
its Note, free and clear of any and all security interests or transfer, voting
or other restrictions or encumbrances of any kind, except as imposed by
applicable securities laws; and

(e) No statute, rule, regulation, executive order, decree, ruling or injunction
shall have been enacted, entered, promulgated or endorsed by any court or
governmental authority of competent jurisdiction or any self-regulatory
organization having authority over the matters contemplated hereby which
prohibits the consummation of any of the transactions contemplated by this
Agreement.

ARTICLE VI

CONDITIONS TO THE COMPANY’S OBLIGATION TO EXCHANGE

6.01 The obligation of the Company hereunder to deliver Common Shares and Cash
Consideration, as applicable, for Notes is subject to the satisfaction, with
respect to each Noteholder, of each of the following conditions, provided that
these conditions are for the Company’s sole benefit and may be waived by the
Company at any time in its sole discretion:

(a) The closing of the transactions contemplated by the Investment Agreement
shall have been consummated;

 

-6-



--------------------------------------------------------------------------------

(b) Such Noteholder shall have executed and delivered this Agreement;

(c) Such Noteholder shall have delivered his or its Note to the Company, free
and clear of any and all security interests or transfer, voting or other
restrictions or Encumbrances of any kind; and

(d) No statute, rule, regulation, executive order, decree, ruling or injunction
shall have been enacted, entered, promulgated or endorsed by any court or
governmental authority of competent jurisdiction or any self-regulatory
organization having authority over the matters contemplated hereby which
restricts or prohibits the consummation of any of the transactions contemplated
by this Agreement.

ARTICLE VII

MISCELLANEOUS PROVISIONS

7.01 Survival of Representations; Entire Agreement. All representations and
warranties made by the Parties pursuant to this Agreement shall survive the
execution and delivery of this Agreement. This Agreement and the Note Documents
constitute the entire understanding between the Parties with respect to the
subject matter contained herein and therein and supersede any prior or
contemporaneous understandings and agreements among them respecting such subject
matter. Except as specifically set forth herein or therein, neither the Company
nor any Noteholder makes any representation, warranty, covenant or undertaking
with respect to such matters.

7.02 Governing Law; Jurisdiction. This Agreement shall be governed by and
construed in accordance with the Delaware General Corporation Law (in respect of
matters of corporation law) and the laws of the State of Delaware (in respect of
all other matters) applicable to contracts made and to be performed in the State
of Delaware. The parties hereto irrevocably consent to the jurisdiction of the
United States federal courts and state courts located in the State of Delaware
in any suit or proceeding based on or arising under this Agreement or the
transactions contemplated hereby and irrevocably agree that all claims in
respect of such suit or proceeding may be determined in such courts. The Company
and each Noteholder irrevocably waives the defense of an inconvenient forum to
the maintenance of such suit or proceeding in such forum. The Parties hereto
agree that a final non-appealable judgment in any such suit or proceeding shall
be conclusive and may be enforced in other jurisdictions by suit on such
judgment or in any other lawful manner. The Parties hereto irrevocably waive any
right to a trial by jury under applicable law

7.03 Release. Effective upon consummation of the Exchange, and in consideration
of the consummation of the transactions contemplated hereby and for other good
and valuable consideration, the sufficiency and receipt of which is hereby
acknowledged, each Noteholder, for himself or itself, as applicable, and for his
or its successors, assigns, heirs, devisees, beneficiaries, estate, legatees,
equityholders, stockholders, partners, members and affiliates does hereby
remise, release and forever discharge the Company, the Purchaser (as such term
is defined in the Investment Agreement) and all of their respective successors,
assigns, agents, legal representatives, officers, directors, employees,
stockholders, managers, partners, members and other affiliates (all such persons
and entities are hereinafter collectively referred to as the “Released
Parties”), of and from all debts, claims, demands, actions, causes of action,
suits, dues, sums of money, accounts, reckonings, covenants, contracts,
controversies, defaults, agreements, promises, obligations and all liabilities
of any kind or nature whatsoever (contingent or non-contingent and known or
unknown), at law, in equity, or otherwise (collectively, “Claims”), against any
of the Released Parties that such Noteholder ever had, now has, or that such
Noteholder or any of his or its successors, assigns, heirs, devisees,
beneficiaries, estate or legatees hereafter can, shall or may have, from the
beginning of the world to the time immediately following the Exchange Date.
Notwithstanding anything contained herein to the contrary, this Section 7.03
shall not be deemed a release by any Noteholder of any Claims that such
Noteholder may have in respect of any Common Shares or Cash Consideration owed
to such Noteholder pursuant to this Agreement.

 

-7-



--------------------------------------------------------------------------------

7.04 Amendments; Counterparts. Except as set forth in Section 7.05 below, this
Agreement may be amended only by a written instrument duly executed by each of
the Parties hereto. This Agreement may be executed in any number of
counterparts, each of which when executed and delivered shall be deemed to be an
original and all of which counterparts taken together shall constitute but one
and the same instrument. It shall not be necessary in making proof of this
Agreement or any counterparts hereof to produce or account for any of the other
counterparts. In order to facilitate execution of this Agreement, this Agreement
may be duly executed and delivered by facsimile or other electronic
transmission.

7.05 Further Assurances. Each of the Noteholders agrees (a) to furnish upon
request to the Company such further information, (b) to execute and deliver to
the Company such other instruments and documents, and (c) to do such other acts
and things, all as the Company may reasonably request for the purpose of
carrying out the intent of this Agreement and the transactions contemplated by
this Agreement. Each Party to this Agreement shall use its best efforts to cause
the Company to comply with all NASDAQ rules applicable to the transactions
contemplated by this Agreement so as to enable, to the fullest extent possible,
consummation of the transactions contemplated by this Agreement without the
requirement of obtaining stockholder approval thereof. In furtherance of the
foregoing, each Party hereby agrees to the amendment of the terms of this
Agreement, if such amendment is required to comply with applicable NASDAQ rules
in order to consummate the transactions contemplated by this Agreement without
the requirement of obtaining stockholder approval thereof. Such amendment shall
not require the written consent or acknowledgement of each Noteholder, but each
Noteholder shall be advised of such amendment in writing.

7.06 Arm’s Length Negotiations; Counsel for the Company. Each Noteholder
expressly represents and warrants to the Company that (a) before executing this
Agreement, said Noteholder has fully informed himself or itself of the terms,
contents, conditions and effects of this Agreement; (b) said Noteholder has
relied solely and completely upon his or its own judgment in executing this
Agreement; (c) said Noteholder has had the opportunity to seek the advice of his
or its own counsel and advisors before executing this Agreement; (d) said
Noteholder has acted voluntarily and of his or its own free will in executing
this Agreement; (e) said Noteholder is not acting under duress, whether economic
or physical, in executing this Agreement; (f) this Agreement is the result of
arm’s length negotiations conducted by and among the parties; and (g) said
Noteholder acknowledges that the law firm of Lowndes, Drosdick, Doster, Kantor &
Reed, P.A. has been retained by the Company to prepare this Agreement as legal
counsel for the Company, that Lowndes, Drosdick, Doster, Kantor & Reed, P.A.
does not represent any Noteholder in connection with the preparation or
execution of this Agreement, and that Lowndes, Drosdick, Doster, Kantor & Reed,
P.A. has not given any legal, investment or tax advice to any Noteholder
regarding this Agreement. Lowndes, Drosdick, Doster, Kantor & Reed, P.A. is
expressly intended as a beneficiary of the representations and warranties of the
Noteholders contained in this Section 7.06.

 

-8-



--------------------------------------------------------------------------------

7.07 Confidential Material Non-Public Information. The United States securities
laws prohibit any person who has received from an issuer material, non-public
information, including the information that is the subject matter of this
Agreement and the Note Documents, from purchasing or selling securities of the
issuer or from communicating such information to any other person under
circumstances in which it is reasonably foreseeable that such person is likely
to purchase or sell securities. In addition, and without limiting the foregoing,
each Noteholder will be subject to the applicable provisions of the Exchange
Act, and the rules and regulations thereunder, including, without limitation,
the short-swing profit provisions and restrictions on trading while in
possession of material non-public information, which provisions may limit the
timing of sales of any of the Company’s securities by Noteholders. The
undersigned Noteholder agrees to keep and hold all such material, non-public
information in strict confidence and trust and not to use or disclose any such
material, non-public information.

7.08 Notices. Any notice herein required or permitted to be given shall be in
writing and may be personally served or delivered by nationally-recognized
overnight courier or by facsimile machine confirmed telecopy, and shall be
deemed given and effective on the earliest of (a) the date of transmission if
such notice or communication is delivered by fax prior to 5:30 p.m. (Eastern
Time) on a business day, (b) the next business day after the date of
transmission if such notice or communication is delivered via fax on a day that
is not a business day or later than 5:30 p.m. (Eastern Time) on a business day,
(c) the 2nd business day after the date of mailing if sent by U.S. nationally
recognized overnight courier service, or (d) upon actual receipt by the party to
whom such notice is required to be given. The addresses for such communications
shall be:

 

If to the Company:    Nexxus Lighting, Inc.    124 Floyd Smith Office Park Drive
   Suite 300    Charlotte, North Carolina 28262    Attention: Gary Langford,
Chief Financial Officer    Facsimile: 704-405-0422 with a copy to:    Lowndes,
Drosdick, Doster, Kantor & Reed, P.A.    215 North Eola Drive    Orlando, FL
32801    Attention: Suzan Abramson, Esq.    Facsimile: 407-843-4444

If to any Noteholder, to such address set forth under such Noteholder’s name on
the Signature Page executed by such Noteholder. Each party shall provide notice
to the other parties of any change in address in the manner set forth in this
Section 7.08.

7.09 Headings. The headings of this Agreement are for convenience of reference
and shall not form part of, or affect the interpretation of, this Agreement.

7.10 Severability. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement or the
validity or enforceability of this Agreement in any other jurisdiction.

 

-9-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have duly executed this Agreement as of the date
first above written.

 

NEXXUS LIGHTING, INC., a Delaware Corporation By:  

/s/ Gary R. Langford

  Gary R. Langford, Chief Financial Officer

 

NOTEHOLDER:

/s/ Michael Brown

Name of Noteholder By:  

 

Its:  

 

Address of Noteholder:

 

 

 

(SIGNATURE PAGE)

 

-10-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have duly executed this Agreement as of the date
first above written.

 

NEXXUS LIGHTING, INC., a Delaware Corporation By:  

/s/ Gary R. Langford

  Gary R. Langford, Chief Financial Officer

 

NOTEHOLDER:

/s/ Martin C. Bicknell

Name of Noteholder By:  

 

Its:  

 

Address of Noteholder:

 

 

 

(SIGNATURE PAGE)

 

-10-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have duly executed this Agreement as of the date
first above written.

 

NEXXUS LIGHTING, INC., a Delaware Corporation By:  

/s/ Gary R. Langford

  Gary R. Langford, Chief Financial Officer

 

NOTEHOLDER:

XXL Investments, LLC

Name of Noteholder By:  

/s/ Kirk Lambright

Its: Manager Address of Noteholder:

 

 

 

(SIGNATURE PAGE)

 

-10-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have duly executed this Agreement as of the date
first above written.

 

NEXXUS LIGHTING, INC., a Delaware Corporation By:  

/s/ Gary R. Langford

  Gary R. Langford, Chief Financial Officer

 

NOTEHOLDER:

Bicknell Family Holding Company, LLC

Name of Noteholder

By:

 

/s/ Martin C. Bicknell

Its: Manager

Address of Noteholder:

 

 

 

(SIGNATURE PAGE)

 

-10-



--------------------------------------------------------------------------------

SCHEDULE 1

TO

TERMINATION AND EXCHANGE AGREEMENT

 

Noteholder Name

   Principal
Amount of Note      Common
Shares      Cash
Consideration  

Michael Brown

   $ 750,000.00         312,500       $ 275,000.00   

XXL Investments, LLC

   $ 150,000.00         62,500       $ 55,000.00   

Bicknell Family Holding Company, LLC

   $ 1,350,000.00         562,500       $ 495,000.00   

Martin C. Bicknell

   $ 150,000.00         62,500       $ 55,000.00   

Total:

   $ 2,400,000.00         1,000,000       $ 880,000.00   

 

-11-